Title: Abigail Adams to Ruth Hooper Dalton, [ca. 24 September 1796]
From: Adams, Abigail
To: Dalton, Ruth Hooper


          
            my Dear Madam
            [ca. 24 September 1796]
          
          I received Your kind Letter of Sepbr 5 and was very happy to learn from it, that You enjoyed So large a portion of Health. long may the blessing be continued to You and to Your Family. My own Health has been very infirm through the Summer, nor does it Seem much mended by the appraching fall.
          I thank you my Dear Madam for your kind wishes. The Event You notice expected Event You mention in Your Letter has just been made publick here. there is but one more that could have caused a more uneversal mourning throughout America, I mean the Death of the Greatest Character that America ever produced and the closing Scene of this Great Man’s & Good Mans political Life adds a Dignity & Lusture to his all Whole Li his former actions, and will cover him with unfadeing Lawrels no one can be so long as Time untill Time shall be no more. whomsoever the people may call to succeed him will find no easy task to fill his place. should the Lot fall where You are pleased to hope it may, I can only say may the Mantle of Elijah rest upon Him. for my self—the declining State of my Health leads me much more to contemplate a residence in the World of

            Spirits, than becomeing Successor to one of the most amiable innofensive and best of women, and to you my Dear Madam I may say, that the event would excite in My mind an anxiety greater far than I ever before experienced, and so far from being an object of my Ambition; that the consiousness of my inability and the apprehension that I could not make good the to discharge So important acceptably So the Duties of So important a station, would fill my mind with the most lively apprehensions of my own unworthyness. From very early Life, I have been innured to the Sacrifice of Personal happiness to the in the frequent Seperations I have experienced from my best Friend, not merly in times of tranquility but in those of great Danger & Hazard. I have ever considerd the calls of My Country as the first & foremost claim, my self & family but as Secondary objects, to that I again submit whatever decision it makes it may please to make—& tho retirement alltogether from publick Life as Years increase, and infirmities assail me, would be by far most Eligible to me, if the Voice of my Country determine otherways, I shall consider myself but should it be otherways determined, I shall endeavour cheerfully to accquiese in the allotment of Providence—
          I pray you to present my Regards to mr Dalton & the young Ladies and to believe that I shall ever retain a greatfull Remebrance of the Sisterly care and kindness I experiencd from you in the long sickness I underwent in Philadelphia. I am glad to learn that Polly Tailor is so well situated as with you I wish she would be sensible that she never had So great an Enemy as herself, and learn from former experience that a placid Temper and complying disposition is the great Sweetner of Life. she has many Excellent qualities for which I Shall ever value and regard her— I shall request mr Brizler to execute her commission and will direct the Man whom she formerly employd to get her shoes made— Mr Brisler has been in great affliction having lost his Second Daughter with a putrid disorder
          Mr Adams and my Neice join me in an affectionate Remembrance to mr Dalton and the Young Ladies and request You Madam to be assured / of the sincere regards / of your Friend
          
            A Adams
          
        